Citation Nr: 0832108	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-36 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for human 
immunodeficiency virus (HIV) infection.

4.  Entitlement to service connection for Hepatitis B and C.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1967 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the veteran's claims of 
entitlement to service connection.  


FINDINGS OF FACT

1.  The veteran did not participate in combat.  

2.  The competent medical evidence of record does not support 
a finding that the veteran is currently diagnosed with PTSD.  

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed depression and his military service.

4.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed HIV infection and Hepatitis B and C and 
his military service.

5.  The competent medical evidence of record does not support 
a finding that the veteran is currently diagnosed with 
hearing loss or tinnitus.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  Depression was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  HIV was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Hepatitis B and C were not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

5.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

6.  Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD, depression, 
HIV infection, Hepatitis B and C, bilateral hearing loss, and 
tinnitus.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision as to the issues on 
appeal.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The veteran was informed of the evidentiary requirements for 
service connection in a letter dated November 2003.  The 
letter indicated that in order for service connection to be 
granted there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused an injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.  

In a May 2003 letter, the RO requested specific details 
concerning the claimed PTSD, and included a PTSD 
questionnaire.  The November 2003 letter contained a 
questionnaire regarding the risk factors associated with the 
development of Hepatitis C.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letters.  Specifically, the May 2003 and November 2003 
letters informed the veteran that VA would obtain medical 
records, employment records, or records held by Federal 
agencies, and that VA would provide a medical examinations if 
they were deemed necessary to substantiate his claims.  

The May 2003 VCAA letter emphasized:  "You must give us 
enough information about these records so that we can request 
them from the person or agency who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."  The November 2003 letter contained similar 
language.

Both VCAA letters informed the veteran:  "Please review your 
records and make certain you haven't overlooked any important 
evidence."  This complies with the "give us everything 
you've got" provision formerly contained in 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that she could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. § 
3.159 was recently revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claims, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claimed disabilities.  In other 
words, any lack advisement as to those two elements is 
meaningless, because disability ratings and effective dates 
were not assigned.  The veteran's claims of entitlement to 
service connection were denied based on elements (1), 
existence of a disability, (2) in-service disease or injury, 
and (3), connection between the veteran's service and the 
claimed disabilities.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those crucial elements.  Because as discussed 
below the Board is denying the veteran's claims, elements (4) 
and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating his claims.  The evidence of record includes 
the veteran's statements, a lay statement, service records, 
and VA treatment records.  Additionally, the veteran was 
afforded VA examinations in October 2003, July 2004, 
September 2004, and October 2004.  The reports of these 
examinations reflect that the examining physicians reviewed 
the veteran's past treatment history, recorded his 
complaints, conducted appropriate examinations, and rendered 
diagnoses and opinions.

While appellate action was pending, the veteran submitted two 
Authorization and Consent to Release Information forms (VA 
Form 21-4142) dated November 2005.  The first form identified 
additional medical records at Provident Hospital in Chicago, 
Illinois which reportedly pertained to a 1988/1989 suicide 
attempt.  In its November 2005 response to the release of 
information request, Provident Hospital indicated that it had 
no such records pertaining to the veteran because the 
hospital did not open until 1993.  

The second VA Form 21-4142 identified medical records at St. 
Bernard's Hospital in Chicago, Illinois, which reportedly 
pertain to "heart problems from stress and worrying."  
Although the RO submitted an information request, no medical 
evidence was received from St. Bernard's Hospital.   

To the extent that such medical evidence exists, it is the 
veteran's responsibility either to furnish it directly to VA 
or to identify it with reasonable specificity so that VA can 
obtain it.  The veteran has done neither.
 
Moreover, even if such evidence were to exist, any such 
evidence is not pertinent to the Board's decision in this 
case.  As will be explained below, the veteran's PTSD claim 
is being denied based on absence of diagnosis, lack of 
verification for in-service stressors, and absence of a 
medical nexus.  Similarly, the depression claim is being 
denied based on absence of in-service disease or injury and 
absence of medical nexus.  The veteran does not allege that 
any unobtained evidence would substantiate those missing 
elements.  Further, the veteran does not contend that this 
evidence is related to the other claims on appeal.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  He declined the opportunity to testify at a 
personal hearing before a Veterans Law Judge. 

Accordingly, the Board will proceed to a decision.



1.  Entitlement to service connection for PTSD.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2007).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).



Analysis

The veteran contends that he suffers from PTSD stemming from 
his experiences at basic training; specifically, he claims to 
have been harassed by his platoon leader and sergeant as well 
as his fellow soldiers.  He also asserts that as part of his 
wireman duties, he was forced to climb telephone poles 
despite the fact that he was afraid of heights.  He further 
contends that his PTSD developed as a result of his 
confinement in the stockade while in Korea.  

Concerning element (1) of 38 C.F.R. § 3.304(f), current 
medical diagnosis, January 2003 and May 2003 VA outpatient 
treatment records include diagnoses of PTSD.  However, other 
such records from the same time frame, in March, April and 
May 2003, indicate diagnoses of anxiety/depression.  In April 
2003, the veteran's treating psychologist indicated a 
diagnosis of anxiety condition and specifically ruled out 
PTSD.  None of those reports reflect significant exploration 
into the veteran's precise problems.  

However, in October 2003 and September 2004 VA examination 
reports, the examiner determined that the veteran's 
psychiatric symptomatology did not meet the criteria of a 
PTSD diagnosis under DSM-IV criteria.  "In regard to the 
question about PTSD or stress disorder, [the veteran] did 
describe having some dreams of being in isolation.  However, 
these dreams are not connected with any particular active 
combat or any particular action while he was in service....[I]t 
is my opinion with a reasonable degree of medical and 
psychiatric certainty that due to the lack of a stressor, 
[the veteran] cannot be diagnosed with PTSD at the present 
time."    

The Board attaches greater weight of probative value on the 
diagnoses of the VA examiner who conducted psychological 
evaluations of the veteran in October 2003 and September 2004 
than it does on the conflicting and ill-explained VA 
outpatient diagnoses and assessments from early 2003.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) [the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches. As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator].  In each VA examination, the examiner 
thoroughly reviewed the veteran's medical history, including 
service and treatment records, and concluded that a PTSD 
diagnosis was inappropriate.  

The inconsistent and sporadic PTSD diagnoses contained in the 
veteran's VA treatment records are of little probative value 
as there is no rationale or analysis provided in the 
assignment of the diagnoses.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].    Further, the PTSD diagnoses 
appear to be made based on the veteran's self-report of 
unverified traumatic experiences.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Swann v. Brown, 5 Vet. Appl. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; see also 
Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].

To the extent that the veteran himself believes that his 
psychiatric symptomatology warrants a diagnosis of PTSD, it 
is now well-established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-495 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered by the veteran in support of his own claim are not 
competent medical evidence and do not serve to establish the 
existence of PTSD.  

[The Board observes that the veteran has worked in various 
capacities at a VA medical facility, to include cook, 
housekeeping and nurses aide.  There is no indication that he 
possesses any medical training.]

The Board additionally observes that there is no evidence of 
any recent diagnosis of, or treatment for, PTSD.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Because the competent medical evidence of record does not 
substantiate a diagnosis of PTSD, the first element of 38 
C.F.R. § 3.304(f) is not met, and service connection is not 
warranted on that basis.  See Degmetich v. Brown, 104 F.3d 
132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

For the sake of completeness, the Board will briefly address 
the remaining two elements of 38 C.F.R. § 3.304(f).  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].

With regard to element (2), the Board preliminarily notes 
that the record does not reflect, nor does the veteran 
contend, that the veteran served in combat or that the 
stressors upon which he relies are related to combat or POW 
experiences.  Thus, the record must contain service records 
or other credible supporting evidence which corroborates the 
reported stressors.  See Moreau, supra.

As indicated above, the veteran argues that he was harassed 
by his platoon leader and sergeant as well as his fellow 
soldiers.  He also asserts that as part of his wireman 
duties, he was forced to climb telephone poles.  He further 
contends that his PTSD developed as a result of his 
confinement in the stockade while in Korea.  

The veteran's claimed in-service harassment is incapable of 
corroboration.  That is, the veteran's testimony that he was 
singled-out and mistreated by superior officers and fellow 
soldiers is insufficient to establish the occurrence of the 
alleged stressor.  While service personnel records do 
indicate that the veteran's military occupational specialty 
(MOS) was wireman, this hardly serves to corroborate the 
veteran's claim that he "can't stand to be more than twenty 
feet off the ground" [see the veteran's statement, June 
2003]; indeed, the opposite is true.  There is nothing in the 
veteran's service medical or personnel records which suggests 
that he could not do his job due to a fear of heights.  There 
is no evidence to establish that his routine MOS duties 
constituted a stressor.

In order to substantiate these claimed stressors, the record 
must contain service records or other credible evidence which 
supports, and does not contradict, the veteran's statements.  
See Moreau, supra.  The veteran has offered no evidence, 
aside from his own statements, to corroborate these alleged 
in-service stressors.  As explained above, the veteran's bare 
assertions are not sufficient to satisfy the second element 
of 38 C.F.R. § 3.304(f).

Another stressor asserted by the veteran was his confinement 
in the military stockade while he was stationed in Korea.  
This is verified; service records do indicate that the 
veteran was found guilty of unlawfully striking another 
person by a Special Court Martial and served 52 days 
imprisonment.  However, the October 2003 and September 2004 
VA examiner specifically discussed the veteran's in-service 
imprisonment and its psychological impact, and found it to be 
an insufficient stressor to trigger PTSD.  Specifically, the 
examiner stated, "[i]t is my opinion that his experience of 
being in this stockade with in South Korea does not...qualify 
as a stressor."  See VA examinations, October 2003 and 
September 2004.  

The veteran has not offered any medical evidence to the 
contrary.  The veteran has been accorded ample opportunity to 
present competent medical evidence in support of his claim.  
He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

Accordingly, the veteran's allegations of in-service 
stressors cannot serve as a basis for the grant of service 
connection for PTSD.  Element (2) of 38 C.F.R. § 3.304(f) has 
not been satisfied, and the veteran's PTSD claim fails on 
this basis also.

With respect to element (3), medical nexus, in the absence of 
a PTSD diagnosis or a verified in-service stressor, medical 
nexus is an impossibility.  Indeed, the veteran has presented 
no competent medical opinion to link his alleged PTSD to his 
military service.  

In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  

2.  Entitlement to service connection for depression.  

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be repeated 
here.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).



Analysis

In order for service connection to be granted, three elements 
must be present: (1) current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.

With respect to Hickson element (1), current disability, VA 
treatment records document a diagnosis of major depression 
beginning in January 2003.  Additionally, the October 2003 
and September 2004 VA examiner diagnosed the veteran with 
major depression.  Accordingly, Hickson element (1) has been 
satisfied.

With respect to Hickson element (2), the veteran contends 
that his depression began in the military service and 
continued thereafter.  See his Notice of Disagreement (NOD) 
dated November 2004.  

However, contemporaneous evidence from the veteran's period 
of active service do not reflect a diagnosis of depression.  
The veteran's service medical records do not indicate the 
presence of any psychiatric disability.  Specifically, his 
October 1968 separation physical examination was pertinently 
negative for any diagnosis or notation regarding 
psychological abnormalities. The first diagnosis of 
depression contained in the veteran's claims file is in a 
January 2003 VA treatment record.  This was over thirty-years 
after the veteran's release from active duty in November 
1968.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].  

Further, the Board notes that the veteran filed a claim of 
entitlement to service connection for back strain in July 
1984, with no mention whatsoever of depression or indeed any 
psychiatric symptomatology.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

The lack of any evidence of depression for decades after 
service and the filing of the claim for service connection 
over thirty years after service, is itself evidence which 
tends to show that no psychiatric injury was sustained in 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact]; see also 38 C.F.R. § 3.102 
[noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence].

The veteran has pointed to his disciplinary problems in 
service and intravenous drug use as manifestations of his 
depression.  However, the contemporaneous records, although 
clearly indicative of less than stellar performance in 
service, do not specifically diagnose depression or any 
psychiatric problem.  To the extent that the veteran is 
contending that his in-service behavioral problems 
represented the onset of depression, he is not competent to 
make such determinations.  See Espiritu, supra.  

For those reasons, the Board finds that element (2) is not 
satisfied.  The claim fails on that basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of disease or injury, it 
follow that Hickson element (3), medical nexus, is 
necessarily lacking as well.  In fact, the record is 
pertinently absent any competent evidence of medical nexus 
between the veteran's currently diagnosed depression and his 
military service.  To the extent that the veteran contends 
that a medical relationship exists between his current 
depression and service, his opinion is entitled to no weight 
of probative value.  See Espiritu, supra; see also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).  The veteran's own 
statements offered in support of the his claim are not 
competent medical evidence and do not serve to establish a 
medical nexus.  

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim, but he 
has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  The Board finds, as detailed above, that the 
veteran has not submitted evidence of in-service depression 
or continuous depression since service.  See Voerth v. West, 
13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus].  As was discussed 
above, depression was not diagnosed until 2003; prior to that 
time the veteran did not mention any such problems, to 
include in his July 1984 claim for VA compensation for 
disability.  
See Maxon and Shaw, both supra.  Indeed, post active duty 
Army National Guard treatment records, dated from January 
1978 to August 1982, do not contain any indication that the 
veteran suffered from depression.  Supporting medical 
evidence is therefore lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.

Further, the Board finds that the circumstances presented 
herein differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case while there is a 
current diagnosis of depression, there is no evidence of 
depression in service.  As such, a VA medical nexus opinion 
is not necessary.  

Accordingly, Hickson element (3) is also not satisfied.

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for depression.



3.  Entitlement to service connection for HIV infection.

4.  Entitlement to service connection for Hepatitis B and C.

The veteran contends that he acquired HIV and Hepatitis B and 
C while in service as a result of his intravenous drug abuse 
and unprotected sexual behavior.  Alternatively, the veteran 
argues that his depression and PTSD led to intravenous drug 
use, as a result of which he acquired HIV and Hepatitis B and 
C.

For the sake of economy, because they involve similar 
contentions, the veteran's claims of entitlement to service 
connection for HIV and Hepatitis B and C will be discussed 
together.

Relevant law and regulations

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection - Hepatitis C

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that Hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
Hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that Hepatitis C can 
potentially be transmitted with the reuse of needles from 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its Conclusion section, that the large majority 
of Hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992, and injection drug use. 

Willful misconduct and abuse of drugs

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  
See 38 C.F.R. § 3.1(n) (2007).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301 (2007).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 
9, 1999); VAOPGCREC 2-98 (1998), published at 63 Fed. Reg. 
31, 263 (February 10, 1998).



Analysis 

The veteran seeks service connection for HIV and Hepatitis B 
and C on direct and secondary bases.    

Secondary service connection

Because the veteran is not service connected for depression 
and/or PTSD [see the Board's denial of these claims discussed 
above], service connection for HIV and/or Hepatitis B and C 
cannot be established as secondary to these conditions.  
See Wallin, supra.  As such, the veteran's claim of 
entitlement to service connection for HIV and Hepatitis B and 
C as secondary to depression and PTSD will be discussed no 
further herein.

The Board observes in passing that the veteran is not service 
connected for any disability.

Direct service connection

With regard to Hickson element (1), based on a review of the 
evidence and examination of the veteran, a September 2004 VA 
examiner diagnosed the veteran with chronic HIV and Hepatitis 
B and C.  Accordingly, element (1) is satisfied.  

Regarding Hickson element (2), the Board will separately 
discuss disease and injury.

With respect to disease, the veteran's service treatment 
records are pertinently negative for any diagnosis of HIV or 
hepatitis while in service.  Although the veteran contends 
that he did not receive a separation examination, such an 
examination dated October 1968 is contained within his 
medical records.  Venereal disease, specifically gonorrhea, 
was noted on the separation examination; urinalysis and 
serology performed at the time were "negative" for abnormal 
findings.  

No additional medical evidence has been submitted to indicate 
any in-service HIV or hepatitis diagnosis, nor has any 
medical professional suggested that hepatitis was present 
during the veteran's active military service.  The September 
2004 VA examiner noted that the veteran was diagnosed with 
HIV in 1991 and hepatitis "sometime in the 1980's."    

Thus, the Board finds that the portion of Hickson element (2) 
dealing with in-service incurrence or aggravation of a 
disease has not been met as to either HIV or Hepatitis B and 
C.

With respect to in-service injury, the veteran has not argued 
that he was exposed to blood products while in the military 
service.  Specifically, he asserts that his HIV and Hepatitis 
B and C were incurred in service as a result of his 
intravenous drug use and unprotected sexual behavior.  

The Board has no reason to doubt that the veteran engaged in 
these types of activities in service.  In particular, the 
service medical records show that he was infected with 
gonorrhea.  The veteran, by his own admission, used 
intravenous drugs while serving in Korea.  See VA 
examination, September 2004.  The veteran's continued 
intravenous drug use is well-documented in the claims file, 
including an Army National Guard periodic examination dated 
August 1982 which noted venous scarring on the veteran's 
right arm.  

As was discussed in the law and regulation section above, 
drug abuse is considered by law to be misconduct, and service 
connection may not be granted for any disease resulting there 
from.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301 (2007); see also VAOPGCREC 7-99 (1999); 
VAOPGCREC 2-98 (1998).  
The veteran has not indicated that his in-service intravenous 
drug abuse was limited to very few and isolated incidents.  
Therefore, it does not appear that the veteran seeks the 
protection of 38 C.F.R. § 3.301(c) (2007), which states that 
"[t]he isolated and infrequent use of drugs by itself will 
not be considered willful misconduct...."  

In essence, the law and regulations hold that the use of 
illegal intravenous drugs is misconduct and that any disease 
resulting there from may not be compensated.  See 38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.301 (2007).
Thus, any claim based on in-service intravenous drug abuse 
fails as a matter of law.

The Board, however, does not hold that unprotected sex is 
willful misconduct as contemplated by 38 C.F.R. § 3.1(n).  
The record clearly demonstrates that the veteran was engaging 
in this behavior.  However, in and of itself, unprotected 
sexual activity does not constitute an injury.  The injury 
claimed by the veteran is infection with HIV and Hepatitis B 
and C.  However, there is of record no competent medical 
which suggests that the veteran was infected with HIV and 
hepatitis in service [the service medical records, on the 
contrary, show that he was infected with gonorrhea].  The 
medical evidence of record indicates that the veteran was 
diagnosed with HIV in 1991 and Hepatitis B and C "sometime 
in the 1980's."  
To the extent that the veteran himself alleges that he was so 
infected in service, his lay opinion carries no weight of 
probative value.

As there is no evidence of in-service injury, that is 
infection with hepatitis and HIV viruses, Hickson element 
(2), in-service injury, is not satisfied.  The veteran's 
claims of entitlement to service connection for HIV and 
Hepatitis B and C fail on this basis.

Turning to Hickson element (3), medical nexus, the competent 
medical evidence of record indicates that the veteran's HIV 
and Hepatitis B and C are due to his intravenous drug abuse.  
Specifically, the September 2004 VA examiner explicitly found 
that the veteran's currently diagnosed HIV and Hepatitis B 
and C were "at least as likely as not contracted due to 
intravenous drug use."  As indicated above, service 
connection is precluded if the claimed disability is the 
result of in-service abuse of drugs, which constitutes 
misconduct.

This opinion appears consistent with the evidence of record.  
VA treatment records document the veteran's long-standing 
abuse of drugs, including heroin, cocaine, lysergic acid 
diethylamide (LSD), and amphetamines until 1994, when he went 
into drug treatment.  See, e.g.,  a VA treatment record dated 
January 2003.  

The veteran has not offered any medical evidence purporting 
to contradict the opinion of the September 2004 VA examiner.  
He has been accorded ample opportunity to present competent 
medical evidence in support of his claims.  He has failed to 
do so.  See 38 U.S.C.A. § 5107(a).

To the extent the veteran himself contends that his HIV and 
Hepatitis B and C are not related to his intravenous drug use 
but rather some aspect of his military service, he is not 
competent to render such an opinion.  See Espiritu, supra; 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In short, there is no competent medical evidence which 
supports the veteran's claims.  The only specific medical 
opinion concerning the etiology of the veteran's HIV and 
Hepatitis B and C ascribes these conditions to intravenous 
drug abuse.  Accordingly, Hickson element (3), medical nexus, 
has not been satisfied, and the claims fail on this basis 
also.

In sum, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for HIV 
and Hepatitis B and C.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

For the sake of economy, the veteran's claims of entitlement 
to service connection for bilateral hearing loss and tinnitus 
will be analyzed together.



Relevant rules and regulations

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. 
§§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels), over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson (1) as it pertains to bilateral 
hearing loss, the record contains no medical evidence of 
current bilateral hearing loss as defined under VA regulation 
38 C.F.R. § 3.385.  The July 2004 VA examiner reported that 
audiometric testing demonstrated entirely normal hearing at 
all frequencies in the left ear.  Normal hearing was also 
demonstrated in the right ear, although a slight sensitivity 
loss was measured at 1000 hertz.  Specifically, the results 
of the July 2004 audiogram indicated the following decibel 
losses:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
15
15
18
LEFT
10
10
10
10
10


The veteran's hearing thresholds are below those recognized 
by VA as denoting hearing loss.  See 38 C.F.R. § 3.385 
(2007).  The July 2004 VA examiner also noted that speech 
recognition scores were 96 percent in each ear.  
Consistently, the veteran's speech recognition scores are 
above those recognized by VA as denoting hearing loss 
pursuant to 38 C.F.R. § 3.385.

Thus, pursuant to 38 C.F.R. § 3.385, the veteran does not 
have hearing loss for which compensation may be granted.  The 
veteran has provided no competent medical evidence to the 
contrary.  Accordingly, Hickson element (1) has not been 
satisfied with respect to bilateral hearing loss.

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  
The claim of entitlement to service connection for bilateral 
hearing loss fails on this basis alone.

With regard to Hickson element (1) as it pertains to 
tinnitus, the medical evidence of record is absent any 
specific diagnosis of tinnitus.  The October 2004 VA examiner 
did report the veteran's complaints of experiencing 
"occasional" and "once in a while" ringing in his ears.  
No diagnosis of tinnitus was made.  Therefore, Hickson (1) is 
also not satisfied with respect to the veteran's claim of 
entitlement to service connection for tinnitus.

Turning to Hickson element (2), the Board will separately 
address disease and injury.

Concerning in-service disease, a review of service medical 
records reveals no evidence of hearing loss disability or 
tinnitus.  Audiograms conducted upon the veteran's entrance 
into service in December 1966 demonstrated normal hearing.  
The October 1968 separation audiogram also indicated normal 
hearing and contained no notation of tinnitus symptoms.  
Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one-
year presumptive period after separation from service.  
Further, the veteran's first mention of suffering hearing 
loss or tinnitus was made in August 2003, which was over 
thirty-years after his November 1968 release from active 
duty.  Accordingly, Hickson element (2) is not met with 
respect to disease.

With respect to in-service incurrence of injury, the veteran 
asserted two claims of ear trauma.  Specifically, he stated 
that he was exposed to noise during basic training while on 
the rifle range by the "explosions and rifle firing."  He 
further contends that while he was hit in the ear by a 
sergeant while stationed in Korea.  
See the veteran's statement dated November 2004.  

The Board first notes that there is absolutely no evidence 
that the veteran suffered any physical injury to his ear due 
to fisticuffs while in military service.  Service treatment 
records do not document any such complaints; nor has the 
veteran offered evidence to corroborate this alleged 
incident.  Indeed, according to the official records, it was 
the veteran who was doing the striking, thus his sojourn in 
the stockade.  

The veteran has also claimed acoustic trauma due to noise 
exposure during basic training.  Initially, the Board notes 
that the veteran's MOS was wireman and, as such, it does not 
appear that ongoing noise exposure was part of his military 
duties.  Further, as indicated above, the official records do 
not show that the veteran was in combat, nor does he so 
contend.  Therefore, the combat presumptions found in 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304 (d) are not for 
application in this case.

Although the veteran, like virtually all Army veterans, was 
exposed to noise on the rifle range during basic training, 
this does not automatically mean that there was injury (i.e., 
acoustic trauma) caused thereby.  The veteran and his 
representative have not pointed to any such statutory or 
regulatory presumption, and the Board is aware of none.  
Thus, while not necessarily disagreeing that the veteran was 
exposed to noise on the firing range during basic training, 
as were millions of other Army veterans, the Board rejects 
the notion that acoustic trauma and resulting ear damage 
should be conceded.  There is no objective evidence that the 
veteran was exposed to hazardous levels of noise in the 
performance of his duties, and no evidence of ear or hearing 
complaints in service or for decades thereafter..

In-service incurrence of injury is therefore not met as to 
hearing loss or tinnitus.  Accordingly, Hickson element (2) 
is not satisfied as to either claim.

With regard to Hickson element (3), medical nexus, the record 
is pertinently absent any competent evidence of medical nexus 
between the veteran's claimed bilateral hearing loss and 
tinnitus and his military service.  Indeed, if there is no 
current diagnosis and no in-service disease or injury, 
medical nexus is an impossibility. 
Moreover, the October 2004 VA examiner specifically stated: 
"[i]t is my opinion that it is not at least as likely as not 
that the veteran's complaints of 'occasional', and 'once in a 
while' ringing [are] due to or aggravated by military 
service."  

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim, but he 
has failed to do so.  To the extent that the veteran himself 
believes that he has hearing loss and tinnitus which are 
related  to his military service, as has been discussed above 
he is not competent to comment on medical matters such as 
diagnosis and cause of a disability.  See Espiritu, supra.  

Accordingly, the veteran's claims also fail under Hickson 
element (3).

For the reasons and bases stated above, the Board finds that 
al three Hickson elements have not been met as to these two 
claims.  A preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for HIV infection is 
denied.

Entitlement to service connection for Hepatitis B and C is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


